Ballard Power Systems Inc. Notice of Annual Meeting, Management Proxy Circular and 2010 Annual Report TABLE OF CONTENTS 2 LETTER FROM IAN A. BOURNE CHAIR OF THE BOARD 1 LETTER FROM JOHN W. SHERIDAN PRESIDENT AND CHIEF EXECUTIVE OFFICER 2 BALLARD EMPLOYEE AWARDS OF EXCELLENCE FOR 2010 6 NOTICE OF ANNUAL MEETING 7 MANAGEMENT PROXY CIRCULAR 8 DEFINED TERMS 8 MATTERS TO BE VOTED UPON 8 ELECTION OF DIRECTORS 9 APPOINTMENT OF AUDITORS 12 ADVISORY VOTE ON APPROACH TO EXECUTIVE COMPENSATION 12 VOTING 13 Solicitation of Proxies 13 How to Vote 13 Execution and Revocation of Proxies 13 Voting of Shares and Exercise of Discretion by Proxies 14 Voting Shares and Principal Shareholders 14 Interest of Certain Persons or Companies in Matters to be Acted Upon 14 BOARD AND COMMITTEES 15 Board Composition and Nomination Process 15 Majority Voting Policy 15 Board Meetings 15 Committees of the Board 15 Audit Committee 16 Management Development, Nominating & Compensation Committee 16 Corporate Governance Committee 16 CORPORATE GOVERNANCE 16 EXECUTIVE COMPENSATION 17 Compensation Discussion and Analysis 17 Objectives of Our Executive Compensation Program 17 Philosophy and Objectives 18 How Executive Compensation is Determined 18 Executive Pay Mix and the Emphasis on "At Risk" Pay 18 The Use of Benchmarking 18 Current Executive Compensation Elements 19 Annual Salary 19 Annual Bonus for Executive Officers 20 Long Term Incentives 21 Chief Executive Officer Compensation 23 Termination and Change of Control Benefits 24 Perquisites 24 Retirement Benefits 25 Total Executive Officer Compensation 25 Minimum Share Ownership Guidelines 25 Performance Graph 26 Executive Compensation Tables 27 Incentive Plan Awards 30 Pension Plan Benefits 32 Termination and Change of Control Benefits 32 Employment Contracts 32 Equity-Based Compensation Plans 33 DIRECTOR COMPENSATION 35 Incentive Plan Awards 37 EQUITY BASED COMPENSATION PLANS 38 SECURITIES AUTHORIZED FOR ISSUANCE UNDER EQUITY COMPENSATION PLANS 38 INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS 38 INDEBTEDNESS OF DIRECTORS AND EXECUTIVE OFFICERS 39 DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE 39 ADDITIONAL INFORMATION 39 PROPOSALS 39 APPROVAL BY BOARD 40 i APPENDIX "A" DESCRIPTION OF OPTION PLAN A-1 APPENDIX "B" DESCRIPTION OF SDP B-1 FINANCIAL INFORMATION F-1 MANAGEMENT’S DISCUSSION AND ANALYSIS F-1 CONSOLIDATED FINANCIAL STATEMENTS F-2 Corporate Information F-3 This document contains forward-looking statements, including: revenue estimates; market growth projections; cash operating costs; gross margins; adjusted EBIDTA; and product cost reductions. These forward-looking statements reflect Ballard’s current expectations as contemplated under section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Any such forward-looking statements are based on Ballard’s assumptions relating to its financial forecasts and expectations regarding its product development efforts, manufacturing capacity, and market demand. These statements involve risks and uncertainties that may cause Ballard's actual results to be materially different, including general economic and regulatory changes, detrimental reliance on third parties, successfully achieving our business plans and achieving and sustaining profitability. For a detailed discussion of these and other risk factors that could affect Ballard's future performance, please refer to Ballard's most recent Annual Information Form. Readers should not place undue reliance on Ballard's forward-looking statements and Ballard assumes no obligation to update or release any revisions to these forward-looking statements, other than as required under applicable legislation. ii Letter from IAN A. BOURNE Chair of the Board Fellow Shareholders: Ballard on a Positive Trajectory The past three years have been key to re-setting Ballard’s course and ensuring an “up and to the right” trajectory for revenue growth and overall financial results. As John Sheridan discusses in his President and CEO Letter, 2010 was a turning point along the Company’s path to profitability – particularly with respect to sales and product shipment momentum across the Company’s target markets. We are now seeing the early stage of what promises to be an exciting next chapter for Ballard fuel cell products. During the past three years Management has, with the full support of your Board of Directors, successfully closed a number of key transactions that have raised over C$100 million in cash – the last of these transactions was the sale-leaseback agreement for the head office building site in Burnaby, completed in early-2010. Collectively, these transactions have established a strong liquidity position that will facilitate execution of Ballard’s multi-market growth strategy. Committed People …. Building Momentum Your Board of Directors congratulates Management, under John’s leadership, for the strong corporate results in 2010 – this is a testament to the good judgment and sound business practices of Ballard’s Management team. The Board, comprised of a seasoned group of business leaders with a variety of complementary skill sets, has naturally gained a deeper understanding of the fuel cell sector over time – as a result, I believe we are contributing measurably to the planning effort for Ballard’s future and to prudent governance of the business. The employees of Ballard Power Systems certainly deserve recognition for their hard work, spirit of innovation and passionate desire to make a real difference for the environment. I encourage you to look at the “Employee Awards of Excellence for 2010” in the following pages, which acknowledge the outstanding contributions made by our people. Finally, I would like to thank shareholders for your commitment and support of Ballard. The Company is focused on consistent execution of its business strategy, and the early results are offering a glimpse to a promising future. "Ian A. Bourne" Ian A. Bourne Chair of the Board of Directors 1 Letter from JOHN W. SHERIDAN President and Chief Executive Officer 2010 – A Turning Point for Our Company 2010 was a turning point for Ballard. With our corporate transformation completed – after 3 years of re-positioning and foundation building – we posted significant progress in growth and profitability in 2010. This transformation began in 2007, with the shift away from high-cost, long-term automotive fuel cell technology development. At that time, Ballard embarked on a new vision: to leverage our technology and intellectual property, to become a global leader in clean energy, fuel cell products in commercial markets. We committed to this fundamental change in strategic direction to enable Ballard’s movement towards profitability – after decades of high cash burn and large losses. And, as part of this transformation, we re-set our cost base to enable near-term profitability and we built a solid liquidity position. This commercial market focus has been all about replacing legacy diesel engines, diesel generators and lead-acid batteries, with cost-effective zero-emission fuel cell solutions. To maximize revenue potential and to minimize risk, we have pursued a multi-market growth strategy, addressing opportunities in: Backup power; Distributed generation; Buses; and Material handling. Our strong revenue growth in 2010 is clear evidence of our progress in penetrating these markets, and is also an early barometer of the future potential. Customers, suppliers and industry experts are now recognizing this potential. As an example, Deloitte – a global business consulting service – recently issued its 2011 technology predictions, which includes the striking headline “Hydrogen comes out of hiding: the alternative alternative energy source”. “Deloitte predicts that hydrogen will enjoy tremendous success in 2011” precisely in the application areas that Ballard is focusing on. And, Deloitte goes on to say that “HFCs (hydrogen fuel cells) … could easily create a billion-dollar market by 2015.” 2010 Operating Results – “Putting Fuel Cells to Work” In 2010, we drove significant improvement in our top-line revenue, which grew 39% to $65 million on fuel cell product shipment growth of 104%. This growth in revenue met the guidance we had provided to the investment community. Gross margin improved significantly in the 4th quarter, and was up 3 points for the full year, to 16% — moving towards our longer term target of 30-35%. 2 In addition, we improved cash flow from operations by 30%, excluding the impacts of Dantherm Power and foreign exchange, ending the year at $(29.3) million. We also drove an improvement in Adjusted EBITDA of 33%, moving Ballard closer to overall profitability. Finally, we ended the year with substantial cash reserves of $74.4 million, which puts the company on a strong financial footing for continued execution of our multi-market growth strategy. Looking back on our ‘growth story’ for 2010, I am very pleased to report solid achievements that helped build momentum throughout the year – We secured orders for a number of fuel cell modules to be used in transit buses - including 3 additional buses for Transport for London in the U.K., 2 for SunLine Transit Agency in Palm Springs, CA and 4 that will be utilized in various locations under a U.S. FTA program. In addition, we secured an order from Tuttotrasporti in December for 3 modules that will be integrated into buses in Brazil, the world’s largest transit bus market. A 1-megawatt CLEARgenTM distributed generation system was delivered to FirstEnergy Generation Corp. in Ohio. A CLEARgenTM system was sold to K2 Pure Solutions, which will utilize by-product hydrogen from its bleach plant in California as fuel. 1.25-megawatts of fuel cell stacks were sold to Real Time Engineering for creation of a utility-scale distributed power generator in Singapore. We extended our supply agreement with Plug Power through 2014 under a mutually exclusive arrangement for the North American material handling market and Plug Power announced commercial orders with such customers as Coca-Cola, BMW, FedEx, Sysco and United Natural Foods. Ballard launched FuelWorksTM, a center of excellence for the advancement of fuel processing technology that will be important in the development of backup / supplemental power markets, together with founding partners University of Maryland and the U.S. Department of Defense. In February of 2011 we announced a conditional award of up to C$7 million from Sustainable Development Technology Canada to fund activities that will contribute to product cost reduction for the FCgen®-1300 fuel cell product platform, which powers the CLEARgen™ distributed generation system. Unfortunately, despite this momentum and solid overall operating performance, our share price declined over the year – about 21% on NASDAQ and about 25% on the TSX. While Ballard’s share price outperformed our fuel cell company comparators, this share price performance is not acceptable. However, we remain convinced that we are on the right path to grow shareholder value, with a commitment to continue to build growth momentum on the ‘top line’ and drive the company to profitability, on the bottom line, after decades of losses. And progress on these fundamental goals was clearly evident in 2010. Looking Forward – “Smarter Solutions for a Clean Energy Future” We will continue aggressively driving forward on growth and profitability fronts in 2011. In terms of growth, we expect revenue to be up in 2011, in excess of 30%, through our multi-market fuel cell product strategy: We expect the strongest growth to be in the bus and backup power markets; We will continue to work closely with Plug Power, to drive continued growth in the material handling market; and We expect to forge key progress with major customers, continuing to create a solid foundation in the fuel cell distributed generation market. 3 In terms of progressing to profitability, we expect an improvement in Adjusted EBITDA in 2011 in excess of 40%, through: Strong growth, with a shift to higher margin products; Further reductions in product costs; Improvements in gross margin toward a 30-35% target; and Maintenance of the operating cost base at the current run-rate. Behind these numbers are enthusiastic Ballard employees who are committed to playing an important role in the clean energy sector. We are all working hard to deliver smarter solutions for a clean energy future, and remain focused on: Maintaining our leadership position in the fuel cell sector; Expanding our channels into global markets for target applications; Continuing to build equity in Ballard’s brand; and Becoming a profitable, sustainable business. I look forward to reporting our progress as we move through 2011. Thank you for your continued support of Ballard. "John Sheridan" John Sheridan President & CEO Ballard Power Systems 4 Sustainability Report 5 Ballard Employee Awards of Excellence for 2010 6 BALLARD POWER SYSTEMS INC. 9000 Glenlyon Parkway Burnaby, British Columbia, Canada V5J 5J8 NOTICE OF ANNUAL MEETING TO OUR SHAREHOLDERS: Our 2011 Annual Meeting (the "Meeting") will be held at 9000 Glenlyon Parkway, Burnaby, British Columbia, on Tuesday, May 31, 2011 at 1:00 p.m. (Pacific Daylight Time) for the following purposes: 1. To receive our audited financial statements for the financial year ended December 31, 2010 and the report of our auditors thereon; 2. To elect our directors for the ensuing year; 3. To appoint our auditors for the ensuing year and to authorize our Audit Committee to fix the remuneration of the auditors; and 4. To consider and, if thought appropriate, to approve a resolution, on an advisory basis, accepting the Corporation’s approach to executive compensation. In addition, shareholders will be asked to consider any amendment to or variation of a matter identified in this Notice and to transact such other business as may properly come before the Meeting or any adjournment thereof. A detailed description of the matters to be dealt with at the Meeting, our 2010 Annual Report, our consolidated financial statements for the year ended December 31, 2010 and the report of our auditors thereon, and our 2010 Management’s Discussion and Analysis, are included with this Notice. If you are unable to attend the Meeting in person and wish to ensure that your shares will be voted at the Meeting, you must complete, date and execute the enclosed form of proxy and deliver it in accordance with the instructions set out in the form of proxy and in the Management Proxy Circular accompanying this Notice, so that it is received by Computershare Investor Services Inc. no later than 1:00 p.m. (Pacific Daylight Time) on Friday, May 27, 2011. If you plan to attend the Meeting you must follow the instructions set out in the form of proxy and in the Management Proxy Circular to ensure that your shares will be voted at the Meeting. DATED at Burnaby, British Columbia, April 15, 2011. BY ORDER OF THE BOARD "Kerry Hillier" Kerry Hillier Corporate Secretary Ballard Power Systems 7 MANAGEMENT PROXY CIRCULAR dated as of April 15, 2011 DEFINED TERMS In this Management Proxy Circular: "Ballard", "Corporation", "we", "us" and "our" refer to Ballard Power Systems Inc. "Beneficial Shareholders" means holders of our Shares that do not hold our Shares in their own name, but instead, whose Shares are held on the Record Date by a bank, trust company, securities broker or other nominee. "Board" means the board of directors of Ballard. "C$" refers to Canadian currency. "DSU" means deferred share unit. "$" or "dollars" refer to United States currency unless specifically stated otherwise. "Meeting" means the 2011 annual meeting of our Registered Shareholders and includes any adjournment thereof, unless otherwise indicated. "NASDAQ" means the NASDAQ Global Market. “Option Plan” means the Corporation’s consolidated share option plan, the principal terms of which are set out in Appendix "A". "Record Date" means 5:00 p.m. Pacific Daylight Time on April 15, 2011. "Registered Shareholders" means registered holders of our Shares on the Record Date. "RSU" means restricted share unit. “SDP” means the Corporation’s consolidated share distribution plan, the principal terms of which are set out in Appendix "B". “SEC” means the U.S. Securities and Exchange Commission "Shares" means common shares without par value in the capital of Ballard. "TSX" means the Toronto Stock Exchange. "US$" refers to United States currency. MATTERS TO BE VOTED UPON Registered Shareholders or their duly appointed proxyholders will be voting on: the election of directors to our Board; the re-appointment of our auditors and authorization for our Audit Committee to fix the remuneration of the auditors; and on an advisory basis, the Corporation’s approach to executive compensation. As of the date of this Management Proxy Circular, we know of no amendment, variation or other matter that may come before the Meeting other than the matters referred to in the Notice of Annual Meeting. If any other matter is properly brought before the Meeting, it is the intention of the persons named in the enclosed proxy to vote the proxy on that matter in accordance with their best judgment. With respect to resolutions to be voted on at the Meeting, a simple majority of the votes (greater than 50%) cast in favour by Registered Shareholders, by proxy or in person, will constitute approval. 8 ELECTION OF DIRECTORS At the Meeting you will be asked to elect eight directors. All of our eight nominees are currently members of the Board. Each elected director will hold office until the end of our next annual shareholders’ meeting (or if no director is then elected, until a successor is elected) unless the director resigns or is otherwise removed from office earlier. If any nominee for election as a director advises us that he or she is unable to serve as a director, the persons named in the enclosed proxy will vote to elect a substitute director at their discretion. The following information pertains to our nominees for election as directors at the Meeting, as of April 15, 2011. The number of Shares shown as being held by each nominee constitute the number beneficially owned, or controlled or directed, directly or indirectly, by that nominee and such information has been provided to us by that nominee. Ian A. Bourne Age: 63 Alberta, Canada Director since: 2003 Independent Mr. Bourne’s principal occupation is corporate director, and he has been the Chair of the Board of Ballard since February 2006. Mr. Bourne was also our lead director from October 2005 to February 2006. Previously, Mr. Bourne was the Executive Vice President and the Chief Financial Officer of TransAlta Corporation (electricity generation and marketing) from January 1998 to December 2006 and from January 1998 to December 2005, respectively. He has completed the Directors Education Program of the Institute of Corporate Directors and has received his ICD.D designation. Board and Committee Membership Attendance Board Memberships Board (Chair) Audit Corporate Governance
